ATTORNEYS FOR APPELLANT                                       ATTORNEYS FOR APPELLEE
 Gregory F. Zoeller                                            Kenneth J. Falk
 Attorney General of Indiana                                   Kelly R. Eskew
                                                               Gavin M. Rose
 Thomas M. Fisher                                              ACLU of Indiana
 Solicitor General of Indiana                                  Indianapolis, Indiana

 Heather Hagan McVeigh
 Jared Jedick
 Betsy M. Isenberg
 Deputy Attorneys General
 Indianapolis, Indiana

___________________________________________________________________________________
                                                                Nov 06 2015, 9:27 am


                                                In the
                                Indiana Supreme Court
                                    _________________________________

                                         No. 49S00-1407-PL-494

COMMISSIONER OF THE INDIANA BUREAU OF MOTOR VEHICLES
     IN HIS OFFICIAL CAPACITY,                                         Appellant/Defendant below,

                                                   v.

RODNEY G. VAWTER,         ET AL.,                                      Appellees/Plaintiffs below.

                                _________________________________

                Appeal from the Marion Superior Court, No. 49D14-1305-PL-06159
                              The Honorable James B. Osborn, Judge
                             _________________________________

                                         On Direct Appeal
                                _________________________________

                                            November 6, 2015

Dickson, Justice.


        In accord with a recent decision of the United States Supreme Court, we uphold the
actions of the Indiana Bureau of Motor Vehicles in the processing of applications for
personalized license plates.


          This is a direct appeal from a trial court summary judgment declaring unconstitutional the
statute that authorizes the Indiana Bureau of Motor Vehicles ("BMV") to refuse to issue
personalized license plates ("PLPs"). The trial court found that the statute and its related policies
were vague, overbroad, and lacking in content-neutrality, violating the First and Fourteenth
Amendments to the United States Constitution. The trial court also held that the Bureau violates
due process under the Fourteenth Amendment by providing insufficient reasons for a denial or
revocation of a PLP. The BMV appeals, arguing that because personalized license plates are
government speech, the statute and policies are constitutional. For the reasons expressed below,
we agree and reverse the trial court's summary judgment for the plaintiffs on these issues and
direct the trial court to enter summary judgment for the BMV on these claims.


          Indiana allows a registered owner or lessee of certain types of vehicles, including
passenger motor vehicles, to apply to the BMV for a PLP. Ind. Code § 9-18-15-1.1 PLPs display
numbers and/or letters in an alphanumeric combination which identifies the vehicle and is
"requested by the owner or the lessee of the vehicle and approved by the bureau." Ind. Code § 9-
13-2-125; see also Ind. Code § 9-18-15-4(a). Indiana's PLPs have become quite popular:
between January 1, 2011 and July 19, 2013, the BMV received 71,452 new applications for these
plates.


          After receiving a PLP application, the BMV is permitted by statute to reject any PLP
alphanumeric combination that "(1) carries a connotation offensive to good taste and decency;
(2) would be misleading; or (3) the bureau otherwise considers improper for issuance." Ind.
Code § 9-18-15-4(b). The BMV also created both an administrative rule and a policy guide for
making rejection and revocation decisions. The administrative rule allowed the BMV to "revoke
a previously issued PLP if the bureau: (1) receives a substantial number of complaints regarding
the previously issued PLP; and (2) determines the previously issued PLP contains references or
expressions that Indiana law prohibits." 140 IAC 2-5-4(a). The policy guide provided that a


1
  Other vehicles eligible for PLPs include motorcycles, recreational vehicles, or vehicles registered as a
truck with a declared gross weight of not more than eleven thousand pounds. Ind. Code § 9-18-15-1(a).

                                                     2
BMV License Plate/PLP Committee would review PLP applications and prescribed nine
categories of reasons why PLP applications "may be prohibited." Appellant's App'x at 87. The
Committee, however, had discretion to reject PLPs outside those categories and to accept PLPs
within them. As the Committee made decisions, the BMV stored rejected applications–
approximately 6,000 by 2013–on a list to compare with future applications. For each rejection,
the BMV mailed the applicant a form letter indicating that their application was denied "based on
the inappropriate content or invalid format." Id. at 14.


        The plaintiffs, as a certified class,2 challenged the constitutionality of the PLP program.3
They argue that "the decisionmaking process used in denying or revoking PLPs," violates the
First Amendment and the Due Process Clause of the Fourteenth Amendment. Appellee's Br. at
1. The BMV argues in response that because PLPs are government speech, the challenged
standards do not violate the Constitution. The trial court granted summary judgment in favor of
the class, concluding that "Indiana Code § 9-18-5-4(b), 140 IAC 2-5-4, and the Policy Statement
violate the First Amendment and due process as vague, overbroad, and lacking in content-
neutrality." Appellant's App'x at 29. The trial court also held that "[t]he BMV denies procedural
due process to those whose PLPs are denied or revoked" because "there are no specific factual
bases given for the determination." Id. at 35, 37. The BMV appeals these decisions.4


2
  The class, Class A, includes "[a]ll applicants or recipients of personalized license plates whose
applications will be denied or were denied after May 7, 2011, or whose existing personalized license
plates will be revoked or were revoked after May 7, 2011 . . . ." Appellant's App'x at 22. The class
representative, Rodney Vawter, is a corporal in the Greenfield, Indiana Police Department. For three
years, Corporal Vawter displayed a Fraternal Order of Police PLP with the alphanumeric combination
"0INK." But when the BMV in 2013 rejected an Indiana Association of Chiefs of Police PLP reading
"O1NK," the BMV's computer system flagged Corporal Vawter's plate as similar to a rejected PLP. The
BMV then revoked Mr. Vawter's PLP.
3
  A second class, Class B, challenged the BMV's decision to suspend the PLP program. The class
included “[a]ll persons who are or will be precluded from applying for and/or obtaining a personalized
license plate because the Commissioner of the Bureau of Motor Vehicles has suspended the personalized
license plate program.” Id. Jay Voigt represented Class B.
4
  Following the commencement of this litigation, the BMV Commissioner suspended the PLP program.
The plaintiffs then challenged that decision as well, and the trial court held that "[t]he unilateral
suspension of the PLP program by the [BMV] Commissioner is outside the scope of his authority and was
invalid." Id. at 37. The trial court also held that the BMV's policy statement "is a rule under Indiana law
and is void inasmuch as it has not been promulgated." Id. at 26. These rulings are not challenged in this
appeal.

                                                    3
        This Court has mandatory and exclusive jurisdiction over this appeal because the trial
court declared a state statute unconstitutional. Ind. Appellate Rule 4(A)(1)(b). We review the
trial court's grant of summary judgment and any questions of federal constitutional law de novo.
Bleeke v. Lemmon, 6 N.E.3d 907, 917 (Ind. 2014); Choose Life Ill., Inc. v. White, 547 F.3d 853,
858 (7th Cir. 2008). The material facts are undisputed.


        The BMV argues on appeal that its PLP decision-making process is constitutional
because "personalized plates are government speech, and even viewpoint discrimination is
permissible." Appellant's Br. at 12. The BMV further contends that its "procedures for denying
an application or revoking . . . plates satisfy procedural due process" because "[m]otorists have
no protected interest in possessing a personalized plate that displays any particular message."
Appellant's Br. at 15, 41. The BMV especially relies on the United States Supreme Court's
recent decision in Walker v. Tex. Div., Sons of Confederate Veterans, Inc., 135 S. Ct. 2239, 192
L. Ed. 2d 274 (2015), arguing that under Walker's reasoning, personalized license plates must be
government speech.5


                            1. The Walker Test for Government Speech


        In Walker, the Supreme Court identified a three-factor standard for identifying
government speech. 135 S. Ct. at 2247, 192 L.Ed.2d at 282-83. First, whether the government
has historically used the medium to speak to the public; second, whether the message is closely
identified in the public mind with the state; and third, the degree of control the state maintains
over the messages conveyed. Id. Analyzing these factors together, we find that Indiana's PLPs
are government speech.


a. Indiana's Historical Use of License Plates


5
 While Walker declares that it is "concerned only with . . . [Texas'] specialty license plates, not with [its]
personalization program," we find its test for government speech is applicable and instructive here.
Walker, 135 S. Ct. at 2244, 192 L.Ed.2d at 279. Additionally, Walker is especially informative to this case
because its analysis frequently considers license plates themselves as well as the designs on them. Id. at
2248-50, 283-85.

                                                      4
        License plates have long been used for government purposes. First and foremost, the
alphanumeric combinations provide identifiers for public, law enforcement, and administrative
purposes. Through these identifiers, the government enables the public to provide a unique
identifier to others, differentiate between vehicles in a parking garage or lot, and identify their
vehicles if they are borrowed or stolen. In addition to license plates providing unique identifiers,
they "long have communicated messages from the States." Id. at 2248, 283. This is true of
plates around the country and in Indiana. All fifty states have included graphics on their plates,
including Pennsylvania's keystone in 1910, an Idaho potato in 1928, Florida grapefruits in 1935,
a Georgia peach in 1940, a Colorado skier in 1958, and a Maine lobster in 1987. See generally
James K. Fox, LICENSE PLATES OF THE UNITED STATES: A PICTORIAL HISTORY 1903-TO THE
PRESENT (Interstate Directory Publ’g Co., Inc., 1994).6 Written messages on license plates have
been just as popular, beginning with “IDAHO POTATOES" in 1928. Id.; see Walker, 135 S. Ct.
at 2248, 192 L.Ed.2d at 283-84. Many other states, such as Alabama, California, Maine,
Missouri, and Washington, have included their state slogan. Tourist advertising is popular in
both words and graphics as license plates have featured New Hampshire's Old Man in the
Mountain, South Dakota's Mount Rushmore, Kentucky's Churchill Downs, and Minnesota's
10,000 lakes. See generally Fox, LICENSE PLATES OF THE UNITED STATES.


        Like other states, Indiana has frequently communicated through its license plates.
Indiana’s slogans have included, among others, "DRIVE SAFELY" in 1956-1958, "LINCOLN'S
YEAR" in 1959, "SAFETY PAYS" in 1960-1962, "150TH YEAR" in 1966, "WANDER" in 1985,
"HOOSIER HOSPITALITY" in 1991, and currently "BICENENNIAL 1816-2016." Id. at 39,
INDIANA ANTIQUE LICENSE PLATES 2000-PRESENT, http://www.in.gov/bmv/2834.htm. Indiana
has used graphics as well, such as a minuteman in 1976, an Indy 500 car and checkered flag in

6
  Because the history of license plates is long and varied, "the appellate brief format" is "ill-suited to
provide the background information essential to a thorough and fair consideration of [this] case."
Citimortgage, Inc. v. Barabas, 975 N.E.2d 805, 808 n.1 (Ind. 2012). So, "in order to facilitate
understanding of the facts and application of relevant legal principles, this opinion includes information
[on the history of license plates] from identified sources outside the trial record of this case." A.B. v.
State, 885 N.E.2d 1223, 1224 (Ind. 2008) (providing background information about MySpace.com when
the charged crime occurred on that website). We also note that because the trial court made its rulings
over a year before the Supreme Court decided Walker, the parties and trial court would not have focused
on the historical aspect of Indiana's PLPs.

                                                     5
1979, and a sunset over a farm from 1993-1997. Fox, LICENSE PLATES OF THE UNITED STATES
39; INDIANA ANTIQUE LICENSE PLATES 1990-1999, http://www.in.gov/bmv/2833.htm. Far more
recently, Indiana began offering specialty plates honoring veterans, supporting colleges and
universities, and recognizing dozens of other organizations. INDIANA'S STANDARD AND
SPECIALTY LICENSE PLATES, http://www.in.gov/bmv/2352.htm; INDIANA'S ORGANIZATIONAL
LICENSE PLATES, http://www.in.gov/bmv/2404.htm. Not only has Indiana spoken through its
license plates since 1956, it continues to do so today. INDIANA ANTIQUE LICENSE PLATES 2000-
PRESENT, http://www.in.gov/bmv/2834.htm.


       The plaintiffs argue that because PLP alphanumeric combinations are "individually-
crafted" and "unique," Indiana's historic practice does not justify the conclusion that they are
from the state. Appellee's Supp. Br. at 3. While the alphanumeric combinations on PLPs are
individually chosen instead of created by the state, this difference is secondary and does not
change the principal function of state-issued license plates as a mode of unique vehicle
identification. And the historical context remains helpful to our analysis. Originally, Indiana
license plates served only as a unique identifier. But over time, Indiana included first words,
then graphics, then eventually specialty designs and personalized plates. This history shows that
Indiana often communicates through its license plates and has expanded how it does so.
Furthermore, the plaintiffs' distinguishing features are fully compatible with government speech.
"The fact that private parties take part in the design and propagation of a message does not
extinguish the governmental nature of the message . . . ." Walker, 135 S. Ct. at 2251, 192
L.Ed.2d at 287. And, PLPs are no more unique than public park monuments, which "typically
represent government speech." Pleasant Grove City, Utah v. Summum, 555 U.S. 460, 470, 129
S. Ct. 1125, 1132, 172 L. Ed. 2d 853, 863 (2009).


b. Identification of PLP Alphanumeric Combinations in the Public Mind with the State


       PLP alphanumeric combinations "are often closely identified in the public mind with the
[State]." Walker, 135 S. Ct. at 2248, 192 L.Ed.2d at 284 (quoting Summum, 555 U.S. at 472, 129
S.Ct. at 1133, 172 L. Ed. 2d at 864) (alteration in original). PLPs belong to the BMV and display
"Indiana" prominently at the top of every plate, indicating that Indiana owns and issues them.

                                                 6
See Ind. Code § 9-18-2-31. Indiana requires motor vehicle owners to display license plates and
to obtain them from the BMV, the issuing state agency. Ind. Code §§ 9-18-2-8, -26, -30. Those
who apply for an Indiana PLP discover that the BMV must approve every alphanumeric
combination before it can be displayed. Ind. Code § 9-13-2-125. Also, PLPs "may not duplicate
a regularly issued plate" and "[o]nly one (1) personalized plate . . . may be issued by the bureau
with the same configuration of numbers and letters." Ind. Code § 9-18-15-2. Under these facts,
Indiana "license plates are, essentially, government IDs"7 and license plate observers "routinely–
and reasonably–interpret them as conveying some message on the [issuer's] behalf." Walker,
135 S. Ct. at 2249, 192 L.Ed.2d at 284 (quoting Summum, 555 U.S. at 471, 129 S.Ct. at 1133,
172 L. Ed. 2d at 863) (alteration in original).


          Even vehicle owners requesting and displaying PLPs recognize the close association of
the message with the state. In about two and a half years the BMV received 71,452 new
applications for PLPs. Each applicant, along with vehicle owners displaying previously
approved PLPs, could have used bumper stickers, window decals, or similar private methods to
display personal messages far more prominently and cost effectively.8 Instead, many have
preferred to have the state approve and authorize individualized alphanumeric combinations for
display on government property for the purpose of vehicle identification.


          The plaintiffs argue that this second factor supports PLPs as government speech "only if
it can be believed that a person who observes, for example, a personalized license plate of
'BIGGSXY' or 'FOXYLDY' or 'BLKJEW'9 will conclude that it is the State of Indiana that is
making this assertion." Appellee's Supp. Br. at 4. The Walker dissent so argues, 135 S. Ct. at



7
  Notably, Walker identified license plates as essentially government IDs even though it involved
specialty designs instead of the combination of letters and numbers that actually identify the vehicle. 135
S.Ct. at 2249, 192 L. Ed. 2d at 284. Therefore, Indiana's PLPs are more clearly government IDs than are
the specialty plates in Walker.
8
 Indiana's license plates are six inches wide and twelve inches long. Ind. Code § 9-18-2-32. The BMV
charges $45 for each PLP, in addition to standard registration fees. PERSONALIZED PLATES,
http://www.in.gov/bmv/2824.htm.
9
    Each of these plates was issued under Indiana's PLP program.


                                                     7
2255, 192 L. Ed. 2d at 291 (Alito, J., dissenting), but the majority instead held that all of Texas'
specialty plates are government speech. Id. at 2253. PLPs do not cease to be government speech
simply because some observers may fail to recognize that PLP alphanumeric combinations are
government issued and approved speech in every instance. Instead, PLPs "are often closely
identified in the public mind with the [State]." Id. at 2248, 284 (quoting Summum, 555 U.S. at
472, 129 S.Ct. at 1133, 172 L. Ed. 2d at 864) (emphasis added) (alteration in original). As in
Walker, a few exceptions do not undermine the conclusion that PLPs are government speech.10
Rather, a PLP "is a government article serving the governmental purposes of vehicle registration
and identification." Id. at 2248, 284. The alphanumeric combination, regardless of its content, is
government speech specifically identifying a single vehicle.11


c. Indiana's Control over PLP Alphanumeric Combinations


        Applying the third factor, Indiana "maintains direct control" over the alphanumeric
combinations on its PLPs. Id. at 2249, 284. In fact, Indiana PLPs by definition must be
approved by the BMV. Ind. Code § 9-13-2-125. The BMV may reject any PLP that "(1) carries
a connotation offensive to good taste and decency; (2) would be misleading; or (3) the bureau
otherwise considers improper for issuance." Ind. Code § 9-18-15-4(b) (emphasis added). The
BMV not only holds broad authority in reviewing PLPs, but exercises it–rejecting thousands of
combinations for reasons including "misleading," "poor taste," "profanity," and "violence." See
Appellant's App'x at 124-49. Thus, the BMV "has effectively controlled the messages
[conveyed] by exercising final approval authority over their selection." Walker, 135 S. Ct. at
2249, 192 L.Ed.2d at 285 (quoting Summum, 555 U.S. at 473, 129 S.Ct. at 1128, 172 L. Ed. 2d at
858) (internal quotations omitted) (alteration in original).


        The plaintiffs argue that the BMV "does not exert 'effective control'" over PLPs, because,



10
  Among its specialty plate options, Texas offered designs advertising Remax, Dr. Pepper, and Mighty
Fine Burgers. Walker, 135 S. Ct. at 2257, 192 L.Ed.2d at 294 (Alito, J., dissenting).
11
   Even the four Walker dissenters apparently agree, saying that "the [license plate's] numbers and/or
letters identifying the vehicle" are "unquestionably" government speech. Walker, 135 S. Ct. at 2255-56,
192 L.Ed.2d at 292.

                                                   8
"aside from the statute challenged in this case and the eight digit limitation imposed by the
license plate size, the BMV imposes no limits on the speech that individuals can devise to place
on their unique personalized license plate."12 Appellee's Supp. Br. at 2-3. But under Walker, the
BMV's final approval authority establishes effective control regardless of any set list of limits.
135 S.Ct. at 2249, 192 L. Ed. 2d at 284-85. The final BMV approval authority is established both
in the statute defining PLPs and in the statute challenged here. Ind. Code §§ 9-13-2-125, 9-18-
15-4. The BMV applied its authority by creating an internal policy guide, establishing a PLP
Committee, and allowing that Committee to approve or reject plates for any reason–whether
listed in the policy guide or not. Because the BMV has final approval authority by statute, and
exercises effective control, we reject the plaintiffs' argument.


       The three Walker factors apply with equal or even greater force to Indiana PLPs as they
do to Texas' specialty plates, demonstrating that Indiana's PLPs are government speech.


                                          2. Forum Analysis


       The plaintiffs argue that PLPs are "private speech in a forum provided by the State."
Appellee's Supp. Br. at 4. While the three Walker factors alone demonstrate that PLPs are
government speech, we follow Walker's example in addressing this argument even though it is
not dispositive. As in Walker, "forum analysis is misplaced here," because Indiana's PLPs do not
fit into any type of government forum for private speech. Walker, 135 S. Ct. at 2250, 192
L.Ed.2d at 286.


a. Traditional Public Forum


       First, "PLPs are not a 'traditional public forum,' such as a street or a park," which the
government has long held in trust for public assembly, communication, and discussion. Id.


12
   This argument fails to grasp the extent of the BMV's authority. In addition to the statutory limits
challenged by the plaintiffs, PLP alphanumeric combinations are also limited because the BMV may not
issue PLPs duplicating another plate and must approve every PLP before issuance. Ind. Code §§ 9-13-2-
125, 9-18-15-2.


                                                   9
(quoting Perry Educ. Ass’n v. Perry Local Educators' Ass’n, 460 U.S. 37, 45, 103 S. Ct. 948,
954-55, 74 L. Ed. 2d 794, 804 (1983)). Traditional public forums do not extend beyond their
historic confines, thus excluding PLPs from this status. Id. (quoting Ark. Educ. Television
Comm'n v. Forbes, 523 U.S. 666, 679, 118 S. Ct. 1633, 1641, 140 L. Ed. 2d 875, 887 (1998)).


b. Designated and Limited Public Forums


       Second, PLPs are not a "designated public forum" or a "limited public forum."
Designated public forums exist "where government property that has not traditionally been
regarded as a public forum is intentionally opened up for that purpose . . . ." Id. (quoting
Summum, 555 U.S. at 469, 129 S. Ct. at 1132, 172 L.Ed.2d at 862) (internal quotation omitted).
Limited public forums exist "where a government has reserv[ed a forum] for certain groups or
for the discussion of certain topics." Id. (quoting Rosenberger v. Rector and Visitors of Univ. of
Va., 515 U.S. 819, 829, 115 S. Ct. 2510, 2516-17, 132 L. Ed. 2d 700, 715 (1995)) (internal
quotation omitted) (alteration in original). The government creates these forums "only by
intentionally opening a nontraditional forum for public discourse." Id. (quoting Cornelius v.
NAACP Legal Def. and Educ. Fund, Inc., 473 U.S. 788, 802, 105 S. Ct. 3439, 3449, 87 L. Ed. 2d
567, 580 (1985)) (internal quotation omitted). In order to determine whether PLPs have been
intentionally opened for public discourse, we look to "the policy and practice of the government
and to the nature of the property and its compatibility with expressive activity." Id. (quoting
Cornelius, 473 U.S. at 802, 105 S. Ct. at 3449, 87 L.Ed.2d at 580) (internal quotation omitted).


       The BMV's policy and practice show that PLPs are not a public forum. Indiana license
plates "have traditionally been used for government speech, are primarily used as a form of
government ID, and bear the State's name." Walker, 135 S. Ct. at 2251, 192 L.Ed.2d at 287. The
BMV "exercises final authority over" each PLP alphanumeric combination, "militat[ing] against
a determination that [it] has created a public forum." Id. at 2251, 286. The BMV has never
opened PLPs "for indiscriminate use by the general public" or "granted [PLPs] as a matter of
course" to every applicant. Perry Educ. Ass'n, 460 U.S. at 47, 103 S.Ct. at 956, 74 L. Ed. 2d at
806. Instead, it requires that every alphanumeric combination be submitted, reviewed, and
approved before it can be displayed.

                                                 10
       Furthermore, the nature of Indiana's PLPs is not compatible with expressive activity.
Because PLPs are small and contain a maximum of eight characters, they cannot realistically
promote meaningful discourse, communication, and debate. See Ind. Code § 9-18-2-32. The
primary purpose of PLPs is to register vehicles, "not to 'encourage a diversity of views from
private speakers . . . .'" United States v. Am. Library Ass'n, Inc., 539 U.S. 194, 206, 123 S. Ct.
2297, 2305, 156 L.Ed.2d. 221, 233 (2003) (quoting Rosenberger, 515 U.S. at 834, 115 S.Ct. at
2519, 132 L. Ed. 2d at 718). And, as explained by the United States Supreme Court, "where the
principal function of the property would be disrupted by expressive activity, [we are] particularly
reluctant to hold that the government intended to designate a public forum." Cornelius, 473 U.S.
at 804, 105 S.Ct. at 3450, 87 L. Ed. 2d at 581. Under this precedent, the primary purpose of PLPs
reinforces our conclusion that PLPs are neither a limited nor a designated public forum.


c. Nonpublic Forum


       Third, PLPs are not a nonpublic forum, which exists "[w]here the government is acting as
a proprietor, managing its internal operations." Walker, 135 S. Ct. at 2251, 192 L.Ed.2d at 287
(quoting Int'l Soc'y for Krishna Consciousness, Inc. v. Lee, 505 U.S. 672, 678, 112 S. Ct. 2701,
2705, 120 L. Ed. 2d 541, 549 (1992)) (alteration in original). When the government "simply
manag[es] government property," and that government property is used for private speech,
nonpublic forum analysis applies. Id. In fact, in some nonpublic forums, government speech
may exist alongside private speech. This happened in Perry Educational Association, where a
nonpublic forum–an interschool mail system–transmitted "official messages," "personal
messages," and "messages from various private organizations." 460 U.S. at 39, 103 S.Ct. at 952,
74 L. Ed. 2d at 801. But when government property is used for government speech, and that
government speech necessarily crowds out all private speech on the same property, nonpublic
forum analysis is misplaced. Such is the case here.


       As established above, license plates, even those with personalized alphanumeric
combinations, are government speech. Private speech on license plates is prohibited and
impractical even outside the alphanumeric combinations at issue in this case. In addition to the

                                                11
eight-character PLP limitation, Indiana requires motorists to keep their plates "free from foreign
materials and in a condition to be clearly legible" and "not obstructed or obscured by . . .
accessories, or other opaque objects." Ind. Code § 9-18-2-26(b)(4)-(5). Moreover, the small area
of a license plate leaves little empty space where someone could feasibly display a private
message. See Ind. Code § 9-18-2-32(a)(1). Under these facts, we find that Indiana's PLPs do not
accommodate private speech either in their alphanumeric combinations or anywhere else on the
plate, and therefore are not a nonpublic forum.


        PLPs are government speech, and Indiana "is not barred by the Free Speech Clause from
determining the content of what it says." Walker, 135 S. Ct. at 2245, 192 L.Ed.2d at 281 (citing
Summum, 555 U.S. at 467-68, 129 S.Ct. at 1131, 172 L. Ed. 2d at 861). This is because "the Free
Speech Clause restricts government regulation of private speech; it does not regulate government
speech." Summum, 555 U.S. at 467, 129 S.Ct. at 1131, 172 L. Ed. 2d at 861. The plaintiffs'
argument that the PLP regulations are not content-neutral therefore cannot succeed. "A
government entity," after all, "has the right to speak for itself . . . and to select the views that it
wants to express." Id. at 467-68, 1131, 861 (quoting Bd. of Regents of the Univ. of Wis. Sys. v.
Southworth, 529 U.S. 217, 229, 120 S. Ct. 1346, 1354, 146 L. Ed. 2d 193, 205 (2000)) (internal
quotation omitted). The plaintiffs warn that this conclusion will lead to Establishment Clause
and Free Speech Clause violations, equal protection violations, embarrassment for the state, and
employment discrimination claims. Because none of these issues are presented by the facts of
this case, we decline to address them.


                      3. Overbreadth, Vagueness, and Adequacy of Notice


        The plaintiffs also argue that the PLP regulations are overbroad and vague. We decline
to address these challenges because they are moot. An appeal or issue can become moot in
various ways: (1) when it is no longer 'live' or when the parties lack a legally cognizable interest
in the outcome; (2) when the principal questions in issue have ceased to be matters of real
controversy between the parties; or, (3) when the court on appeal is unable to render effective
relief upon an issue. See Matter of Tina T., 579 N.E.2d 48, 52 (Ind. 1991). Because the
government is speaking, the BMV may deny or revoke PLPs regardless of the challenged

                                                   12
regulations. The plaintiffs' involvement is limited to the request for and display of PLP
alphanumeric combinations, neither of which is affected by the overbreadth and vagueness
challenges. The plaintiffs, then, "lack a legally cognizable interest in the outcome" and this
Court "is unable to render effective relief" on these challenges. Id.


        Finally, the plaintiffs claim that the BMV provides inadequate notice after a PLP denial
or revocation, violating due process. Specifically, they argue that "custom and practice" create
"a property interest secured by due process." Appellee’s Br. at 44-45. The BMV responds that
"[m]otorists have no protected interest in possessing a personalized plate that displays any
particular message" because "there is no 'entitlement' to a personalized license plate."
Appellant's Br. at 41; Appellant's Reply Br. at 23. Agreeing with the BMV, we find that the
plaintiffs have not been deprived of due process.


        "The requirements of procedural due process apply only to the deprivation of interests
encompassed by the Fourteenth Amendment's protection of liberty and property." Bd. of
Regents v. Roth, 408 U.S. 564, 569, 92 S. Ct. 2701, 2705, 33 L.Ed.2d. 548, 556 (1972). The
plaintiffs assert that they have a property interest in their PLPs–one created by "rules or
understandings that stem from an independent source such as state law . . . ." Id. at 577, 2709,
561. But "a benefit is not a protected entitlement if government officials may grant or deny it in
their discretion." Town of Castle Rock v. Gonzales, 545 U.S. 748, 756, 125 S. Ct. 2796, 2803,
162 L. Ed. 2d 658, 669 (2005). Here, the BMV retains full discretion over PLPs. While the BMV
is required to issue a regular license plate for registered vehicles, it may decline to issue PLPs for
virtually any reason. Ind. Code §§ 9-18-2-30; 9-18-15-1, -4(b). These statutes apply equally to
new applications and PLP renewals. Ind. Code § 9-18-15-4(a). The same discretion applies to
PLP revocations. No statute, custom, or practice secures a previously-issued PLP or supports a
claim of entitlement to its continued display. See Roth, 408 U.S. at 577, 92 S.Ct. at 2709, 33
L. Ed. 2d at 561. Instead, a PLP, as government speech on government property, is freely
revocable.13

13
  This is not to say that the BMV could as easily revoke the vehicle's registration or refuse to provide a
replacement plate. In this way, license plates are similar to driver's licenses. See Bell v. Burson, 402 U.S.
535, 539, 91 S. Ct. 1586, 1589, 29 L. Ed. 2d 90, 94 (1971) ("Once [driver's] licenses are issued . . . their
continued possession may become essential in the pursuit of a livelihood. Suspension of issued licenses

                                                     13
        While the plaintiffs rely on "understanding, custom and practice," they do not specifically
identify any supporting relevant understandings, customs, or practices. These vague and
undefined references cannot support a property interest under the Fourteenth Amendment. See
Castle Rock, 545 U.S. at 763-64, 125 S.Ct. at 2807-08, 162 L. Ed. 2d at 673-74. "To have a
property interest in a benefit, a person clearly must have more than an abstract need or desire for
it. He must have more than a unilateral expectation of it. He must, instead, have a legitimate
claim of entitlement to it." Roth, 408 U.S. at 577, 92 S.Ct. at 2709, 33 L.Ed.2d. at 561 (emphasis
added). The plaintiffs do not have that claim of entitlement, and thus, Due Process Clause
protections do not apply. Without due process protections, the applicants whose PLPs are denied
or revoked have no entitlement to reasons for the BMV's decision or to a hearing where they can
present evidence.


                                                Conclusion


        Indiana's personalized license plates are government speech. The Bureau of Motor
Vehicles, therefore, does not violate the First or Fourteenth Amendments in denying an
application for a PLP or revoking a previously issued PLP. Furthermore, Due Process Clause
protections do not apply because vehicle owners do not have a property interest in their
personalized license plates. We reverse the trial court's grant of the plaintiffs' motion for
summary judgment as to these issues and direct the trial court to enter summary judgment on
these claims for the BMV.


Rush, C.J., and Rucker, David, and Massa, JJ., concur.




thus involves state action that adjudicates important interests of the licensees. In such cases the licenses
are not to be taken away without that procedural due process required by the Fourteenth Amendment.").

                                                     14